DETAILED ACTION

This office action is in response to Remarks and Amendments filed July 15, 2021 in regards to a non-provisional application filed June 29, 2018 and claiming priority to foreign application KR10-2017-0116532 filed September 12, 2017. Claims 1-10 have been elected with traverse. Claims 11-20 have been withdrawn as non-elected. Claims 1 and 5 have been amended. Claims 3-4 have been cancelled without prejudice. Claims 1-2 and 5-10 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-2 and 5-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 29, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Nagaya et al. (JP 2013218312 A).  
Nagaya et al. disclose a near-infrared ray cut filter capable of near-infrared absorption and high visible light transmittance characteristics comprising a resin and a combination of (a) phthalocyanine dye and (b) other phthalocyanine dye than (a); (c) naphthalocyanine dyes; (d) diimonium dyes; (e) cyanine dyes; (f) squalylium dyes; or (g) croconium-based dyes. Nagaya et al. disclose the content of the entire dye is 0.01 to 5.0 parts by weight based on 100 parts by weight of the resin and (a) the phthalocyanine dye is 0.005 to 3 parts by weight based on 100 parts by weight of the resin. 
However, Nagaya et al. do not teach or fairly suggest the claimed composition comprising a binder, a compound represented by Chemical Formula 1, and a compound represented by Chemical Formula 2 below

    PNG
    media_image1.png
    161
    349
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    317
    363
    media_image2.png
    Greyscale

wherein X is PF6- or BF4- and Y is PF6- and the weight ratio of the compound of Chemical Formula 1 to the compound of Chemical Formula 2 is about 1:1 to about 1:3.  Applicants disclose new and unexpected results when using the fluorine-based anions in the combination of Chemical Formulas 1 and 2 and the weight ratio of compounds of Chemical Formula 1 to Chemical Formula 2 is about 1:1 to about 1:3, demonstrating in the Figures and Examples the effect of a steep rise in absorption at 700 to 740 nm (i.e., 10% or less transmittance) and an improvement in visible light transmittance at 430 to 565 nm (i.e., 82% or more transmittance), while absorbing a broad near-infrared light region (i.e., 35% or less transmittance in the 800 nm or greater region).  Applicants further disclose if the compound of Chemical Formula 2 is included in a greater weight content, the composition may partially absorb visible light and the transmittance of visible light would decrease, therefore showing the criticality of the weight ratio of Chemical Formula 1 to Chemical Formula 2.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763